DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (JP 2017-139171, cited on the IDS dated March 3, 2021, see also EPO machine generated English translation).
Regarding Claim 1, Maeda discloses in Figs. 1 and 11 a short-circuit prevention member (11) ([0017], [0073], wherein the floating-up suppressing member can prevent short circuit and therefore such is a short-circuit prevention member) used in a power storage battery (100) including an electrode group (2) and a case (6) configured to accommodate the electrode group (2) ([0023]), wherein
the electrode group (2) comprises a plurality of positive electrodes (21), a plurality of negative electrodes (22) and a plurality of separators (10, 23) ([0023]-[0024], [0035], wherein the spacer 10 is electrically insulating (i.e. polystyrene foam) and separates the electrode group 2 from an inner side surface 6a of a case 6 and therefore is a separator), a positive electrode connecting member (3) electrically connected to tabs (211) of the plurality of positive electrodes (21), electrically connected to a positive electrode terminal (7), and configured to extend in an arrangement direction of the plurality of positive electrodes (21) (Figs. 1-2 and [0025], [0029]), and a negative electrode connecting member (4) electrically connected to tabs (221) of the plurality of negative electrodes (22), electrically connected to a negative electrode terminal (8), and configured to extend in an arrangement direction of the plurality of negative electrodes (22) (Figs. 1-2 and [0030], [0032]), 
the short-circuit prevention member (11) is made of a resin and consequently has electrical insulation ([0037], polypropylene) and is attachable to and detachable from at least one of the positive electrode connecting member and the negative electrode connecting member (3, 4) ([0037]), 
in a state in which the short-circuit prevention member (11) is mounted on the positive electrode connecting member (3) and/or the negative electrode connecting member (4), the short-circuit prevention member (11) covers at least one end portion of the positive electrode connecting member (3) and/or the negative electrode connecting member (4) in an extending direction (Fig. 11 [0037]) and the tab (211) of the negative electrode (22) located closest to the end portion (Fig. 11)
the short-circuit prevention member (11) comprises first member configured to face an edge surface of the end portion (see edge of the end of the positive electrode connecting member and/or negative electrode connecting member 3, 4) and one main surface of the tab (211), and a second member configured to face a side surface of the end portion (see edge of the end of the positive electrode connecting member and/or negative electrode connecting member 3, 4) adjacent to at least the end surface and a side surface of the tab (211) in the extending direction of the positive electrode connecting member (3) and/or the negative electrode connecting member (4) (see annotated Fig. 9 provided below).

    PNG
    media_image1.png
    336
    599
    media_image1.png
    Greyscale

Regarding Claim 3, Maeda discloses all of the limitations as set forth above. Maeda further discloses wherein the first member includes an overlapping portion (114) which overlaps a peripheral edge portion of the separator (10) on the end portion side (see annotated Fig. 11 provided above, wherein the overlapping portion 114 overlaps a peripheral (i.e. top) edge portion of the separator 10, wherein the separator 10 is on the end portion side, and therefore the overlapping portion 114 overlaps a peripheral edge portion of the separator 10 on the end portion side) and is in contact with the peripheral edge when seen in the extending direction of the positive electrode connecting member (3) and/or the negative electrode connecting member (4) (Fig. 11, [0037]-[0038], [0074]).
Regarding Claim 4, Maeda discloses all of the limitations as set forth above. Maeda further discloses wherein the negative electrode (22) is disposed at an end portion of the electrode group of the power storage battery (100) in the arrangement direction (Fig. 11).
The Examiner notes that Fig. 11 of Maeda illustrates the negative electrode connecting member (4) (i.e. see tabs 211 of the negative electrode 22 connected to the negative electrode connecting member 4) and further discloses wherein such may illustrate the positive electrode connecting member 3 or the negative electrode connecting member 4 (Fig. 11, see wherein the connecting member may be the positive electrode 3 or negative electrode 4 connecting member).
Thus, the Examiner notes that in Fig. 11, when such is the positive electrode connecting member 3 (i.e. where tabs 211 of the positive electrode 21 are connected to the positive electrode connecting member 3), the short-circuit preventing member (11) is mounted to cover the end portion of the positive electrode connecting member (3) and the tab (211) of the positive electrode (21) (Fig. 11, wherein the short-circuit preventing member 11 would cover a portion of the tab 211 of the positive electrode 21).
Regarding Claim 6, Maeda discloses all of the limitations as set forth above. Maeda further discloses a power storage battery (100) in which the short-circuit prevention member (11) is mounted (Fig. 1, [0023], [0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 2017-139171, cited on the IDS dated March 3, 2021, see also EPO machine generated English translation), as applied to Claim 1 above.
Assuming for the sake of argument that Maeda does not disclose wherein the short-circuit prevention member is mounted to cover the end portion of the positive electrode connecting member and the tab of the positive electrode, the following rejection is relied upon. 
Regarding Claim 4, Maeda discloses all of the limitations as set forth above. Maeda further discloses in Fig. 11 wherein the negative electrode (22) is disposed at an end portion of the electrode group of the power storage battery (100) in the arrangement direction (Fig. 11) and wherein the short-circuit protection member (11) is mounted to cover the end portion of the positive electrode connecting member (3) ([0037]-[0038], [0074]).
For the sake of argument, Maeda does not explicitly disclose in Fig. 11 wherein the short-circuit prevention member is mounted to cover the tab of the positive electrode.
Maeda further discloses wherein the short-circuit prevention member (11) comprises an attachment portion (113), which covers the tab (211) of the negative electrode (22), in order to attach the short-circuit prevention member (11) to the positive-electrode connecting member (3) while keeping it in place (i.e. such as when the separator 10 floats up due to buoyancy received from the electrolytic solution or vibration during transportation or use) ([0074]).
Thus, it would have been obvious to one of ordinary skill in the art to extend the attachment portion of the short-circuit prevention member disclosed by Maeda, such that the short-circuit prevention member is mounted to cover the tab of the positive electrode, wherein the skilled artisan would have reasonable expectation that such would successfully attach the short-circuit prevention member to the positive electrode connecting member and further keep it in place, such as when the separator floats up due to buoyancy received from the electrolytic solution or vibration during transportation or use, as desired by Maeda.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 2017-139171, cited on the IDS dated March 3, 2021, see also EPO machine generated English translation), as applied to Claim 1 above, and further in view of Opalene (Material Safety Data Sheet of Polypropylene, see NPL provided with this Office Action).
Regarding Claim 5, Maeda discloses all of the limitations as set forth above. Maeda further discloses wherein the case (6) of the power storage battery (100) is translucent so that the state of the inside of the case (6) can be visually recognized ([0033], [0058]).
Maeda discloses wherein the short-circuit prevention member (11) may be made of a polypropylene (PP) resin ([0037]).
However, Maeda remains silent regarding the color of the short-circuit prevention member and consequently does not disclose wherein the short-circuit prevention member is colored to be visible from the outside of the case.
Opalene teaches wherein polypropylene resin may have a translucent to white color (P4, Physical and Chemical Properties).
It would have been obvious to one of ordinary skill in the art to utilize a polypropylene resin that is white as the polypropylene resin of Maeda, as taught by Opalene, such that the short-circuit prevention member is colored to be visible from an outside of the case, so that the state of the inside of the case can be visually recognized, as desired by Maeda.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 2017-139171, cited on the IDS dated March 3, 2021, see also EPO machine generated English translation), as applied to Claim 6 above, and further in view of Casebolt et al. (US PGPub 2017/0069900).
Regarding Claim 7, Maeda discloses all of the limitations as set forth above. While Maeda discloses a power storage battery (100) (Fig. 1, [0023]), Maeda remains silent regarding the intended use of the power storage battery (100).
Consequently, Maeda does not disclose a power storage device comprising the power storage battery; and a housing configured to accommodate a plurality of the power storage batteries, wherein each of the plurality of power storage batteries is disposed in the housing so that the extending direction of the positive electrode connecting member and the negative electrode connecting member is in a vertical direction. 
Casebolt teaches in Fig. 1 a power storage device comprising a power storage battery (40); and a housing (10) configured to accommodate a plurality of power storage batteries (40) ([0033]), wherein each of the of the plurality of power storage batteries (40) is disposed in the housing (10) so that an extending direction of a connecting member (24) is in a vertical direction (Fig. 1, [0033]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of power storage batteries of Maeda in a power storage device, such that the power storage device comprises a housing configured to accommodate a plurality of the power storage batteries, wherein each of the plurality of power storage batteries is disposed in the housing of Maeda so that the extending direction of the positive electrode connecting member and the negative electrode connecting member of Maeda is in a vertical direction, as taught by Casebolt, in order to achieve the desired capacity based on the intended use of the power storage batteries. 
Regarding Claim 8, modified Maeda discloses all of the limitations as set forth above. Modified Maeda further discloses a power storage system (80 of Casebolt) comprising
the power storage device (Fig. 1, [0033] of Casebolt);
a power generation device (90a of Casebolt) using renewable energy ([0047] of Casebolt); and 
a supply part (input jack) configured to supply electric power generated by the power generation device (90a of Casebolt) ([0047] of Casebolt).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (JP 2017-139171, cited on the IDS dated March 3, 2021, see also EPO machine generated English translation), as applied to Claim 1 above, and further in view of Choi et al. (KR 2007-0108578A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 9, Maeda discloses all of the limitations as set forth above. Maeda discloses wherein a negative electrode (22) is positioned on the end of the electrode group (2) (Fig. 11).
Consequently, Maeda does not disclose wherein the separator is sandwiched between the overlapping portion and the positive electrode and/or negative electrode.
Choi teaches in Fig. 3a a power storage device (100) including an electrode group (300), wherein the electrode group (300) comprises a plurality of positive electrodes, a plurality of negative electrodes, and a plurality of separators interposed between the plurality of positive electrodes and plurality of negative electrodes (P2, L53-56).
Specifically, Choi teaches in Fig. 3a wherein a separator (600, 610) is attached to an outer surface of the outermost electrode in the electrode group (300) in order to greatly improve the safety of the power storage device (100) in a simple manner (P3, L104-115, P4, L149-153).
It would have been obvious to one of ordinary skill in the art to attach a separator of the plurality of separators of Maeda o the outer surface of the outermost electrode in the electrode group of Maeda, as taught by Choi, such that the separator is sandwiched between the overlapping portion and the positive electrode and/or negative electrode of Maeda, in order to greatly improve the safety of the power storage device of Maeda in a simple manner. 
Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that Maeda fails to disclose “the short-circuit prevention member comprises a first member configured to face…one main surface of the tab, and a second member configured to face a side surface of the end portion adjacent to at least the end surface and a side surface of the tab in the extending direction of the positive electrode connecting member and/or the negative electrode connecting member” as recited in Claim 1.
The Examiner respectfully disagrees and notes that, as stated in the rejection above, the short-circuit prevention member (11) comprises first member configured to face an edge surface of the end portion (see edge of the end of the positive electrode connecting member and/or negative electrode connecting member 3, 4) and one main surface of the tab (211), and a second member configured to face a side surface of the end portion (see edge of the end of the positive electrode connecting member and/or negative electrode connecting member 3, 4) adjacent to at least the end surface and a side surface of the tab (211) in the extending direction of the positive electrode connecting member (3) and/or the negative electrode connecting member (4) (see annotated Fig. 9 provided below).

    PNG
    media_image1.png
    336
    599
    media_image1.png
    Greyscale

Furthermore, the Examiner notes that while the Applicant argues that Maeda does not disclose the claimed limitation, such is simply a mere allegation because the Applicant has not provided any reasoning or evidence as to why Maeda does not disclose the claimed limitation. 
Thus, the arguments are not found to be persuasive. 
Applicant’s arguments with respect to new Claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 25, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 31, 2022